                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

  WARREN R. EASTERLING,                          :   Case No. 3:19-cv-112
                                                 :
         Plaintiff,                              :   District Judge Walter H. Rice
                                                 :   Magistrate Judge Sharon L. Ovington
  vs.                                            :
  PRESIDENT DONALD J. TRUMP, et al.,             :
                                                 :
         Defendants.                             :
                                                 :


                                           ORDER


        Having been named as a Defendant in this case, the undersigned hereby RECUSES

herself from this matter, and it is referred to Clerk of Courts for reassignment.

        IT IS SO ORDERED.

April 18, 2019                                  s/Sharon L. Ovington
                                                Sharon L. Ovington
                                                United States Magistrate Judge
